Broyles, C. J.
1. The court did not err in instructing the jury that it was unlawful “to drive an automobile on a public highway at night with but one headlight burning.” See Ga. L. 1927, p. 226, sec. 9.
2. Special ground 4 of the motion for a new trial excepts to a mere fragment of the charge, an uncompleted sentence. The ground, therefore, under repeated rulings of the Supreme Court and of this court, is too incomplete to raise any question for consideration.
3. In the light of the entire charge and the facts of the case, no one of the excerpts from the charge, as set forth in the motion for a new trial, is erroneous for any reason assigned.
4. The verdict was authorized by the evidence.

Judgment affirmed.

Luke and Bloodworth, JJ'., concur.